Title: From Thomas Jefferson to James Madison, 30 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th: J. to mr Madison.
                            Monticello May 30. 06.
                        
                        Your’s of the 26th. came to hand yesterday. I now return you the letters recieved from you of Shrader,
                            Bowdoin, Armstrong, Milner, Lee, Forbes, Merry, your’s to him, and Duplantier’s.
                        I inclose a letter to me from Brudenhem to be filed & not otherwise noticed, and one from Vettenhort, in
                            which we are bound by courtesy to do what can be done without inconvenience.
                        In another package I inclose for your perusal, letters I have recieved from Armstrong, Bowdoin & Coxe.
                        Ryland Randolph, asks a Consulship in the Mediterranean, & his health obliges him to request an early
                            answer. I think him so honest a man, as to be worthy the best vacancy we have on the Northern coast of that sea. but this
                            may be a subject of consideration, as well as those abovementioned, on my return. the present is probably the last letter
                            I shall write you before I leave this place, which will be on Wednesday the 4th. prox.
                        Our late rain did not prove to have been as abundant as was at first believed. it is supposed to have wet the
                            earth about 6. I. deep.    a caterpillar is devouring the crops of latter wheat Southwestwardly of us, and as far as this
                            river. I have not heard of it further N. Eastwardly. it eats off the whole foliage, it also attacks the corn & tobacco,
                            & indeed the weeds of various kinds. affectte. salutations.
                    